Appellant insists in his motion that the evidence on behalf of the State is not sufficient. In view of the urgence of his contention we have again carefully reviewed the facts. While *Page 623 
it is true appellant lived in a house with six other people, said persons were his aged father and mother, the former being 82 years of age, as stated in the original opinion. The others consisted of appellant's wife and the minor members of his family. We perceive small opportunity for application of the rule relating to other persons having equal opportunity to commit the offense as the one on trial. Appellant made no effort to show by his father and mother or by any member of his own family that anyone exercised any control over the premises on which the liquor was found other than himself. The contention that eleven bottles of the liquor, some containing full quarts, were found in a pasture belonging to another man, has little merit. The pasture came up very near to appellant's house and the bottles of whiskey were found within a few yards of the line. The nearest neighbor is shown to have lived between a quarter and a half mile distant.
We are not led to believe ourselves in error in the original opinion, and the motion for rehearing will be overruled.
Overruled.